Citation Nr: 1115461	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred as a result of emergency medical care received at Mobile Infirmary Medical Center (MIMC) from February 13, 2008, to March 3, 2008.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 determination by the Department of Veterans Affairs (VA) Medical Center in Biloxi, Mississippi.  Payment of medical expenses incurred as a result of treatment at MIMC was granted from February 10, 2008, to February 12, 2008, but denied from February 13, 2008, to March 3, 2008, therein.  MIMC is the appellant in this case.

In its June 2009 substantive appeal on a VA Form 9, MIMC requested that a hearing before a Veterans Law Judge be conducted at the local RO.  This request was withdrawn in August 2009, however.  As such, no hearing was held.


FINDINGS OF FACT

1.  There is no evidence that the Veteran's treatment at MIMC was authorized in advance.

2.  At the time of MIMC's treatment, the Veteran was not in receipt of service connection for any disability and was not participating in a VA rehabilitation program.

3.  The treatment provided to the Veteran by MIMC from February 13, 2008, to March 3, 2008, was for a continued medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred as a result of emergency medical care received at Mobile Infirmary Medical Center (MIMC) from February 13, 2008, to March 3, 2008, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1001(d) 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126; 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, the duty to notify or the duty to assist need not be discussed.

MIMC asserts that it is entitled to reimbursement from VA for expenses incurred by the Veteran during his hospitalization for the period February 13, 2008 to March 3, 2008.  Specifically, MIMC contends that despite its repeated attempts to transfer the Veteran to a VA facility, VA could not accept the Veteran, so it would be inappropriate to deny the reimbursement claim in view of the fact that the Veteran's health was too fragile to have otherwise been released from hospitalization during this time.  

The record contains a letter from VA dated February 19, 2009, showing that VA agreed to reimburse MIMC only for the Veteran's hospitalization from February 10, 2008 to February 12, 2008.  A May 2008 VA document indicates that reimbursement from February 13, 2008, to March 3, 2008, was denied because the Veteran was stable for transfer to VA on February 13, 2008.  VA has essentially upheld this reasoning of the denial throughout the appeal.  

Turning to the applicable laws and regulations, when VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility. 38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2010).

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54 (2010); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission. 38 C.F.R. § 17.54 (2010).

When the claim was filed in this case, the term emergency treatment as used in 38 U.S.C.A. § 1725 was defined as care or services furnished:  (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent lay person reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1) (2008).  

Effective October 10, 2008, the duration of emergency treatment in part (c) of the above definition was expanded to read:  (c)(i) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer or (ii) such time as a VA facility or other Federal facility accepts such transfer if:  (I) at the time the Veteran could have been transferred safely to a VA facility or other Federal facility, no VA facility or other Federal facility agreed to accept such transfer; and (II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008); 38 U.S.C.A. § 1725(f)(1) (West 2009); 38 C.F.R. §§ 17.1000- 1008 (2010).  This same expanded definition applies to 38 U.S.C.A. § 1728.  

VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For non-service-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the reimbursement may be authorized. Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for non-service- connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2010). To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

38 U.S.C.A. § 1725 further requires that the treatment for which payment or reimbursement is sought be emergent in nature.  38 U.S.C.A. § 1725(a).  Under 38 U.S.C.A. § 1725(f), the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

VA regulations provide for additional related definitions under 38 C.F.R. § 17.1001 (2010).  In particular 38 C.F.R. § 17.1001(d) provides that the term stabilized means that no material deterioration of the emergency medical condition is likely, within a reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility.  

In addition, a veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 38 C.F.R. § 17.1004 (2010).

The Board notes that according to the VHA's rating determinations regarding the claim on appeal, the Veteran's claim appeared to meet all the requirements for payment of unauthorized medical expenses at a non-VA medical facility except for the requirement of emergent circumstances.

As previously indicated, under 38 C.F.R. § 17.1002(c), reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized if a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson. Under 38 U.S.C.A. § 1725(f)(1)(C), emergency treatment is defined as medical care or services furnished until such time as the veteran can be discharged or transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.

Overall, review of the evidence indicates that the Veteran may have been stabilized for the purposes of transfer, but that that he could not be discharged from hospitalization during the periods in question without serious jeopardy to maintaining not only medical stability, but perhaps life, or at least that a prudent layperson could have believed that such an emergency condition existed.

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).  Therefore, the claimant prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Veteran was seen in the emergency room at MIMC late on February 9, 2008, with complaints of rectal bleeding and one episode of fainting.  X-rays of his abdomen showed degenerative changes in the spine but otherwise were negative.  X-rays of his chest identified no acute abnormality.  After further physical examination and diagnostic testing, however, he was admitted to the intensive care unit (ICU).  His diagnoses were, among other things, lower gastrointestinal (GI) bleed and macrocytosis.  Nexium was started.  

IV fluids and around five units of blood were given to the Veteran on February 10 and 11, 2008.  An esophagogastroduodenoscopy (EGD) performed on February 11, 2008, showed a linear ulcer that looked like a healing Mallory-Weiss tear at the gastroesophageal junction.  There was no evidence of active bleeding, but there was a small amount of blood staining in the proximal stomach.  However, a nuclear medicine bleeding scan conducted that same day showed active GI bleeding in the right upper quadrant.

A February 12, 2008, colonoscopy found two tiny polyps in the proximal descending colon, which were removed, and a tiny polyp just inside the anus, which was cauterized.  No bleeding lesions were seen, and no blood was present.  The Veteran indicated sometime that day that he got his medicine through VA.  On February 13, 2008, one of the polyps removed during the colonoscopy the previous day was determined to be a tubular adenoma.  X-rays of the Veteran's chest revealed a stable chest.  More blood was transfused to the Veteran.  He was transferred out of the ICU to another floor on February 15, 2008.  

February 16, 2008, X-rays of the Veteran's abdomen were markedly limited due to bowel gas.  X-rays of his chest found that his lungs were less well inflated than before.  Beginning on February 17, 2008, he developed edema in his lower and upper extremities.  A venous duplex scan of his upper extremities performed on February 18, 2008, showed evidence of isolated deep vein thrombosis (DVT) in his left brachial vein.  

On February 20, 2008, it was noted that the Veteran was not approved for placement at Rotary Rehabilitation Hospital.  On February 21, 2008, paperwork was faxed to VA to get the Veteran on the list for consideration of a bed at the skilled nursing facility (SNF) in Biloxi, Mississippi.  Other SNF options also were pursued, as VA's acceptance process was noted to be lengthy.  On February 22, 2008, reference was made to a possible transfer to the VA in Biloxi until a longer placement could be established.

A venous duplex scan of the Veteran's lower extremities conducted on February 23, 2008, showed no evidence of DVT.  However, an EGD that day showed a non-bleeding linear ulceration of the bulb of the duodenum and a larger crater bleeding superiorly in the C-loop.  The bleeding stopped after cauterization.  Several units of blood were transfused to the Veteran throughout that day and the next.  He was noted to be "critically ill."  Chest X-rays taken on February 24, 2008, however, largely were unremarkable.  

A February 25, 2008, colonoscopy showed no masses, polyps, bleeding sites, or evidence of blood in the colon.  Nevertheless, the Veteran was transferred back to the ICU.  It was noted that he was denied acute care admission by a VA physician the previous week.  It also was noted that two VA acute care beds were available.  After a discussion involving his doctors, it finally was noted that the Veteran could be transferred both when there was a VA acute care bed available and he was approved by VA.

On February 27, 2008, the Veteran was transferred out of the ICU to another floor.  A venous duplex scan of his upper extremities performed then showed no evidence of DVT.  It was noted that paperwork had been completed and faxed to the VA in Biloxi and all local facilities regarding a SNF placement.  On February 28, 2008, the Veteran was "stable."  It was noted that VA and other local facilities were being checked for placement.  It also was noted that a call was received from Dr. F. at the VA SNF.  Further, it was noted that Dr. F. stated the Veteran was not a candidate and that he recommended "NHP" but warned that there was often a six month waiting list for this option.  On February 29, 2008, it was noted with respect to placement that the Veteran was denied by VA.

A March 3, 2008, venous duplex scan of the Veteran's upper extremities showed evidence of subacute DVT in the right brachial vein.  Later that day, he was discharged because it was determined that he had reached maximum hospital benefit.  It was noted that the Veteran was to receive home health care through VA three or more times per week and was to follow up at the VA in Springhill, Mississippi, in one to two weeks.

MIMC submitted to VA a bill for payment of the cost associated with providing the above treatment to the Veteran in May 2008.  Later that month, VA employee F.G.-R. determined that the Veteran was stable for transfer to VA on February 13, 2008.  The basis of this determination, among other things, was that there was no obvious bleeding and he was without complaint then.  It was noted that the Veteran was transferred to the floor on February 15, 2008.  

In a letter dated in February 2009, MIMC disagreed with VA's determination.  MIMC argued therein that it should not be penalized for VA's lack of an appropriate available facility to care for the Veteran.  Noted in this regard was that discussions with VA physician Dr. A. around the time of the Veteran's second stint in the ICU "were unsuccessful in procuring an inpatient bed for transfer secondary to lack of availability in the VA system."  

A VA employee (signature illegible) in the South Center VA Health Care Network reconsidered the claim in March 2009.  This employee upheld the previous determination.  

Another letter from MIMC concerning the claim was received by VA in April 2009.  Indicated therein is that multiple phone calls were made between the attending physician and other staff at MIMC and E.E. at the Biloxi, Mississippi, VA and VA physician Dr. A.  It was noted that E.E. instructed MIMC to fax the Veteran's records so that he could be placed on the waiting list for an inpatient bed.  It also was noted that although this action was completed, VA never was able to provide such a bed.

Based on the above, the Board finds that payment of medical expenses incurred as a result of treatment at MIMC from February 13, 2008, to March 3, 2008, is not warranted under 38 U.S.C.A § 1703 and 38 C.F.R. §§ 17.52, 17.53, and 17.54.  There is no indication that VA authorized the Veteran's admission to MIMC within 72 hours of his after the hour of his admission.  Indeed, there is no indication that the Veteran or anyone else, whether from MIMC or otherwise, ever requested such VA authorization.  It has not been contended that this was the case.  

The Board also finds that payment of medical expenses incurred as a result of treatment at MIMC from February 13, 2008, to March 3, 2008, is not warranted under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120.  This treatment essentially was for GI bleeding and DVT.  Internal VA records reflect that the Veteran was not service-connected for either of these conditions at the time the treatment was received.  As a matter of fact, he was not service-connected for any condition or disability.  It follows that the treatment for his GI bleeding and DVT was not for a nonservice-connected disability associated with and held to be aggravating a service-connected disability and that he did not have a total disability permanent in nature resulting from a service-connected disability.  No evidence has been presented which confirms or even suggests that the Veteran was participating in a VA rehabilitation program at the time treatment was received.  As above, it has not been contended that this was the case.  

With respect to 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, however, the Board finds that entitlement to payment of medical expenses incurred as a result of treatment at MIMC from February 13, 2008, to March 3, 2008, is warranted.  MIMC filed the in May 2008, within 90 days of the Veteran's discharge on March 3, 2008.  VA paid for medical expenses incurred as a result of his treatment at MIMC from February 10, 2008, to February 12, 2008, as indicated in the introduction.  Thus, VA does not contest that MIMC holds itself out to the public as a facility providing emergency care, that the Veteran sought MIMC's services for a condition a prudent layperson reasonably would have expected to be hazardous to life or health if there had been a delay in seeking immediate medical attention, and that a VA or other Federal facility/provider was not feasibly available and an attempt to use them would not have been considered reasonable by a prudent layperson.  Also uncontested for the same reason is that the Veteran is financially liable to MIMC for the treatment he was provided, that he has no health insurance coverage to pay, in whole or in part, for such treatment, and that he was enrolled in the VA health care system at the time of MIMC's treatment and had received medical services within the 24-month period preceding such treatment.  VA internal records indeed reflect that the Veteran received VA treatment throughout 2006 and 2007.  Finally, there is no evidence that the Veteran's GI bleeding and subsequent DVT was caused by an accident or work-related injury for which he could pursue a contractual or legal claim against a third party for payment of his medical expenses incurred as a result of treatment at MIMC.

The only remaining question before the Board therefore is whether the treatment provided by MIMC from February 13, 2008, to March 3, 2008, was for a continued medical emergency of such a nature that the Veteran could not have been discharged from the hospital or transferred safely to a VA or other Federal facility, and such facility could accept such transfer.  

At this point, the Board notes that the claim was filed by MIMC in May 2008, before the definition of the duration of emergency treatment in 38 U.S.C.A. § 1725 was expanded.  The expanded definition will be considered and applied here because, as a liberalizing change, it is more favorable to the claimant.  Consideration therefore shall be given to whether MIMC made and documented reasonable attempts to transfer the Veteran to a VA or other Federal facility, whether such a facility was capable of accepting transfer of him, and whether such facility did accept transfer of him in addition to whether the Veteran could be transferred safely to such a facility.

The evidence shows that VA employee F.G.-R. determined that the Veteran was stable enough to transfer to a VA or other Federal facility on February 13, 2008.  It also seemingly shows other points at which the Veteran was stable enough to transfer to a VA or other Federal facility.  For instance, he was on a regular floor rather than the ICU and did not have either GI bleeding or DVT on February 15, 2008, and February 16, 2008.  He also was on a regular floor rather than the ICU, did not have GI bleeding, and manifested only isolated DVT from February 18, 2008, to February 22, 2008.  The Veteran finally was on a regular floor rather than the ICU, deemed stable, did not have GI bleeding, and manifested only subacute DVT from February 27, 2008, to March 3, 2008.

There is no indication during these times - in which the Veteran was or seemed stable enough for transfer - that a VA facility, to include those in Biloxi, Mississippi, or another Federal facility - accepted transfer of him.  MIMC's records instead document that numerous attempts were made to transfer him to a VA facility providing acute care or to a VA SNF.  Indeed, these records either show that such attempts occurred or were referenced on February 21, 2008; February 22, 2008; February 25, 2008; and February 27, 2008, through February 29, 2008.  MIMC's records also document that none of these attempts were successful, as no beds were available or the Veteran was not accepted.  This was reiterated in MIMC's February and April 2009 letters.  The VA physicians and other VA employees contacted were specifically identified in these records and letters.  VA has supplied no refuting evidence in this regard.  The records reveal that MIMC was in regular contact with VA in order to facilitate the Veteran's transfer at the most opportune time, but that such transfer could not be effectuated because VA did not have the capability to accept the Veteran at any convenient VA or Federal facility.  

As such, the Board finds that transfer to a VA or other Federal facility was not an option despite the fact that the Veteran was stable enough for it a various times.  MIMC therefore continued to treat him.  The treatment from February 13, 2008, to March 3, 2008, was for a medical emergency because the evidence does not show that the Veteran ever was stable enough for discharge before March 3, 2008.  It instead shows that extensive care was required.  The Veteran was in the ICU from February 9, 2008, to February 15, 2008, and again from February 25, 2008, to February 27, 2008.  Blood was transfused from February 10, 2008, to February 11, 2008; on February 13, 2008; and from February 23, 2008, to February 24, 2008.  In addition, diagnostic tests were performed continuously throughout his hospital stay on February 9, 2008; February 11, 2008, through February 13, 2008; February 16, 2008; February 18, 2008; February 23, 2008; February 25, 2008; February 27, 2008; and March 3, 2008.  

This is a critical aspect of this case, because the VA determinations throughout this claim and appeal indicate that reimbursement was denied at the point that the Veteran first became "stable."  While the Veteran may have been initially stabilized for transfer sometime from February 12-13, the evidence shows that attempts to transfer him to a VA facility failed at that time for lack of availability of such facility.  Absent the ability to be transferred, there is no evidence to show he was well enough, i.e. stable, to be discharged from the hospitalization.  Indeed, the medical records indicate that Veteran's condition periodically worsened thereafter, further indicating hospitalization remained necessary, and the emergency continued.  The Board emphasizes that it reads the relevant regulation under 38 U.S.C.A. § 1725(f)(1)(C) to mean what it says: that emergency treatment is defined as medical care or services furnished until such time as the veteran can be discharged or transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  For the reasons set forth in detail above, the evidence shows that the Veteran could not be discharged from the hospital in the absence of being transferred to a VA or federal medical facility.  Therefore, the Board finds that reimbursement or payment to MIMC from emergency medical care rendered through March 3, 2008, is warranted.

In sum, neither the requirements of 38 U.S.C.A § 1703 and 38 C.F.R. §§ 17.52, 17.53, and 17.54 nor the requirements of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 have been met.  Each of the requirements of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, however, have been met for the reasons above.  Accordingly, entitlement to payment of medical expenses incurred as a result of treatment at MIMC from February 13, 2008, to March 3, 2008, has been shown on this basis.



ORDER

Payment of medical expenses incurred as a result of treatment at MIMC from February 13, 2008, to March 3, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


